Citation Nr: 0105862	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1940 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to an 
increased (compensable) evaluation for residuals of 
hemorrhoidectomy. 

At his January 2001 hearing before the undersigned the 
veteran raised the issues of entitlement to service 
connection for bilateral knee and ankle disabilities as well 
as for a bowel disorder as secondary to his service-connected 
for residuals of hemorrhoidectomy.  These matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The hemorrhoidectomy residuals are manifested by a non-
symptomatic scar without current clinical evidence of 
hemorrhoids, anemia, or fissures.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of hemorrhoidectomy have not been met. 38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.3, 4.7 
and Diagnostic Codes 7336 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all relevant facts have been 
properly developed to the extent possible.  During the 
current appeal, the veteran has not referred to the existence 
of records of recent inpatient or outpatient treatment for 
his service-connected hemorrhoids, which, if obtained, would 
support his claim for a higher rating for this disability.  
At his January 2001 hearing before the undersigned, the 
veteran testified that he had received no treatment for his 
hemorrhoids.  As sufficient data exist to address the merits 
of the veteran's increased rating claim, the Board concludes 
that the Department of Veterans Affairs (VA) has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  In determining the level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2000).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Service connection for residuals of hemorrhoidectomy has been 
in effect since November 1945 and a noncompensable rating has 
been in effect since that time.  

The report of a May 1999 VA rectum and anus examination 
records the veteran's history of having had symptomatic 
hemorrhoids while in the service, and that he had a 
reoccurrence with repeat surgery.   The medical history 
portion of the report indicates that the degree of sphincter 
control was good and that the veteran had fecal leakage when 
he had a loose bowel movement after taking a laxative, but 
otherwise he had good rectal control.  There was no bleeding 
and no thrombosed hemorrhoids.  There was no current 
treatment.  The examination disclosed  no evidence of fecal 
leakage on the morning of the examination.  The size of the 
lumen, rectum, and anus were described as normal.  The 
sphincter tone was good.  There was no anemia.  No fissures 
or hemorrhoids were apparent and there was no evidence of 
bleeding.  Rectal examination showed that the veteran had a 
rectal hemorrhoidectomy scar and sphincter tone was good.  
The diagnosis was postoperative status hemorrhoidectomy times 
two.

The veteran's service-connected residuals of hemorrhoidectomy 
are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336 which 
provides for a zero percent evaluation of external or 
internal hemorrhoids where there is evidence of mild to 
moderate symptomatology.   A 10 percent evaluation, the next 
higher, is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

In this case, the medical evidence does not show that the 
veteran currently has large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue or persistent 
bleeding with secondary anemia, or with fissures.  The 
veteran has reported that he suffers from constant itching, 
swelling, and protrusions.  At his January 2001 hearing was 
held before the undersigned member of the Board, the veteran 
testified that every once and a while there would be just a 
little speck of blood or two but not much and that he 
believed that he had both internal and external hemorrhoids.  
However, there is no competent medical evidence to support 
these assertions.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (While the veteran is qualified to report his 
symptoms, he is not competent, in the absence of evidence 
demonstrating that he has medical training or expertise, to 
render medical findings or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently the 
Board finds that a compensable rating for hemorrhoids is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service-connected residuals of hemorrhoidectomy has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The veteran's assertions that he suffers for a bowel disorder 
secondary to his service-connected residuals of 
hemorrhoidectomy has been referred to the RO for appropriate 
action.  



ORDER

Entitlement to a compensable evaluation for residuals of 
hemorrhoidectomy is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

